t c memo united_states tax_court arthur g krol petitioner v commissioner of internal revenue respondent docket no 3332-08l filed date in p received a notice_of_deficiency for p’s attorney a timely filed a petition for redetermination on p’s behalf neither p nor a appeared when the case was called for trial after the court issued a show cause order a appeared and consented to the dismissal of the case r assessed the deficiency after p failed to pay the amount owing r proposed to levy in p through a requested administrative review and sought only to challenge the underlying liability r rejected the challenge on the basis of sec_6330 and issued a notice_of_determination sustaining the proposed levy in p through a filed a levy action with this court seeking only to challenge the underlying liability r filed a motion for summary_judgment the court then issued a show cause order requiring a to explain why a personally should not be liable under sec_6673 for multiplying the proceedings unreasonably and vexatiously held r’s motion for summary_judgment shall be granted sec_6330 held further a is liable personally under sec_6673 for excessive costs jerry r abraham for petitioner john w stevens and steven l karon for respondent memorandum opinion armen special_trial_judge this case is a collection action involving a proposed levy see sec_6330 rules pending before the court are respondent’s motion for summary_judgment filed date pursuant to rule and the court’s order and order to show cause dated date in his motion respondent moves for a summary adjudication in respondent’s favor because pursuant to sec_6330 petitioner’s receipt of the statutory_notice_of_deficiency precludes him from challenging the underlying tax_liability for taxable_year the only error assigned in the petition in its order the court directed petitioner’s counsel of record jerry r abraham to show cause why the court should not all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure conclude that he ie jerry r abraham did not multiply the proceedings unreasonably and vexatiously and why therefore the court should not require him pursuant to sec_6673 to pay personally the excess costs expenses and attorney’s fees reasonably incurred because of his conduct at the time that the petition was filed both petitioner and attorney jerry r abraham resided in the state of michigan background our summary of the relevant facts necessarily begins with petitioner’s prior action in this court dkt no because that prior action is not only the linchpin of respondent’s summary_judgment motion in the instant action docket no 3332-08l but also central to our show cause order a petitioner’s action for redetermination at dkt no by a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year see sec_6212 the deficiency was attributable to respondent’s determination that petitioner had for convenience we shall hereinafter generally refer to petitioner’s counsel of record jerry r abraham as attorney jerry r abraham in that notice respondent also determined an addition_to_tax under sec_6651 for failure to timely file and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations failed to include on his income_tax return for gambling winnings in the aggregate amount of dollar_figure as reported by casinos in las vegas nevada and detroit michigan in response to the notice_of_deficiency petitioner commenced a case in this court by timely filing a petition for redetermination of deficiency which case was assigned docket no see sec_6213 sec_7502 sec_7503 the petition which was filed by and through counsel was subscribed by attorney jerry r abraham as attorney for petitioner attorney jerry r abraham was and remains a member of the bar of this court in the petition for redetermination petitioner disputed the deficiency in tax as well as the addition_to_tax and accuracy- related penalty the substantive paragraphs of the petition and the prayer for relief recited as follows the amount of the tax_liability as set forth in said notice_of_deficiency is based upon an erroneous computation of taxpayer’s gambling winnings as no offset is provided for taxpayer’s gambling_losses as allowed by sec_165 commissioner’s inaccurate calculations stem from resulting inaccuracies relating both to taxpayer’s gambling winnings and losses wherefore petitioners sic respectfully request that this court disallow these revisions as pertaining to petitioner’s gambling winnings and losses and abate the inclusion in income of unreported gambling winnings also served to decrease otherwise allowable itemized_deductions claimed by petitioner on schedule a itemized_deductions see sec_68 the relevant portion of the existing liability with any accompanying penalties in due course and pursuant to notice provided by certified mail dkt no was called for trial on date at detroit michigan however at that time there was no appearance by or on behalf of petitioner in contrast counsel for respondent appeared and filed a stipulation of facts also counsel for respondent orally moved to dismiss the case for lack of prosecution in response to the court’s inquiry regarding the absence of attorney jerry r abraham counsel for respondent surmised as follows i talked to mr abraham a month and a half ago he returned my calls the only issue he said was his client still needed to get documentation to him showing the losses from the gambling income that was his only issue that’s why he didn’t originally get a tax_court memo because when attorney jerry abraham got them to me i was going to take them and if he had some losses then make an adjustment my guess is his client never gave him any evidence of any losses to offset the gambling income the case was called at detroit because attorney jerry r abraham acting on behalf of petitioner had designated that city for all trial proceedings in this matter the stipulation of facts had been executed by attorney jerry r abraham on date and by respondent’s counsel on date subsequently respondent’s counsel reduced his motion to writing and on date filed a motion to dismiss for lack of prosecution counsel for respondent served his motion on attorney jerry r abraham by mail on date the court responded as follows well that might be so but this is an opportunity for petitioner’s counsel to come to court and indicate to the court what he wants the petitioner to do with his case merely not to show is not a satisfactory response therefore the court is going to order a show cause hearing to mr abraham as to why he should not be sanctioned for failure to appear on date the court served an order to show cause dated date on attorney jerry r abraham directing him to appear on date at detroit michigan and show cause why the court should not impose a sanction on him for excessive costs pursuant to sec_6673 at the show cause hearing attorney jerry r abraham appeared as did counsel for respondent the transcript for that hearing includes the following colloquy mr abraham basically back on june the 6th i made a call to the district_counsel attorney and i advised him that my client still had not given us the documents that we needed and that i told him in addition that if he did not give it to me by june the 7th we would sign a consent the court a consent to what mr abraham to judgment notwithstanding the professed lack of documentation attorney jerry r abraham never filed a motion for continuance either before or at the trial session the court and counsel are you now saying you don’t object to the granting of that motion to dismiss for lack of prosecution mr abraham at this time i do not the court well first let me say this sir that i can see perhaps some room for confusion but as counsel of record it’s your obligation to make sure that either the matter is properly taken care of or you appear here to inform the court as to the status you understand that mr abraham yes i do the court all right i’m going to grant the motion to dismiss for lack of prosecution and deem that you have satisfied the motion to show cause mr abraham thank you very much mr abraham thank you thereafter by order of dismissal and decision entered and served date the court granted respondent’s motion to dismiss for lack of prosecution thereby sustaining all of respondent’s determinations in the date notice_of_deficiency petitioner did not file any posthearing motion or a notice of appeal accordingly the court’s order of dismissal and decision at dkt no became final in due course see sec_6214 sec_7481 sec_7483 thereafter respondent assessed the deficiency addition_to_tax and accuracy-related_penalty together with statutory interest see sec_6215 sec_7459 see also sec_6601 b petitioner’s collection action at dkt no 3332-08l as previously stated the instant case dkt no 3332-08l is a collection action involving a proposed levy the commencement of that action had as its origin petitioner’s failure to pay upon notice_and_demand made pursuant to sec_6303 the liability arising out of petitioner’s above- described action for redetermination of deficiency the collection action developed as follows on date respondent sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy in respect of petitioner’s outstanding liability for in response to the final notice_of_intent_to_levy petitioner acting through his power_of_attorney poa jerry r abraham filed with respondent a form request for a collection_due_process or equivalent_hearing the reason given for objecting to the proposed levy was as follows taxpayer requests a re-open audit he know sic has located evidence of gambling_losses to offset winnings and negate the assessed tax following a telephone conference between attorney jerry r abraham and respondent’s settlement officer respondent’s appeals petitioner’s power_of_attorney jerry r abraham is the same jerry r abraham who was petitioner’s counsel of record in the action for redetermination of deficiency at dkt no and is the same jerry r abraham who is petitioner’s counsel of record in the instant collection action dkt no 3332-08l for convenience we shall hereinafter refer to petitioner’s power_of_attorney jerry r abraham as attorney jerry r abraham office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date in the notice_of_determination respondent’s appeals_office sustained the proposed levy the attachment to the notice_of_determination states in part as follows issues raised by the taxpayer in your written request form your poa raised the liability as an issue at the telephone conference your poa was advised you are not able to raise the liability as an issue under cdp collection_due_process because you had a prior opportunity to do so your poa agreed other issues raised no other issues were raised your poa did not ask for a collection alternative in response to the notice_of_determination petitioner timely filed the instant collection action levy action which action was assigned docket number 3332-08l the petition was subscribed by both petitioner individually and by attorney jerry r abraham as counsel for petitioner the two and only substantive paragraphs of the petition provide as follows the underlying liability is not accurate the original deficiency assessment was based primarily upon gambling winnings but it did not include any information relating to relevant offsetting losses these offsetting losses will greatly reduce this taxpayer’s taxable_income as well as his corresponding tax_liability evidence of these losses was provided to the service but no adjustments have been made to decrease the current_liability therefore taxpayer requests that collection ceases pending the accurate adjustment of the tax_liability taxpayer has presented documentary_evidence of gambling_losses which should be offset against his recorded gambling winnings this evidence has been presented to the service but has not yet resulted in any adjustment after filing an answer respondent filed his motion for summary_judgment see rule sec_36 sec_121 as previously stated respondent moves for a summary adjudication in respondent’s favor because pursuant to i r c section c b petitioner’s receipt of the statutory_notice_of_deficiency precludes him from challenging the underlying tax_liability for taxable_year the only error assigned in the petition the heart of respondent’s motion lies in paragraph sec_11 and sec_12 thereof which paragraphs state as follows because the petitioner received the notice_of_deficiency in sufficient time to petition the tax_court and did do so it was improper for petitioner to challenge the tax_liability to which the statutory_notice_of_deficiency related because it was improper for the taxpayer to challenge in the cdp hearing the existence or amount of petitioner’s liability with respect to taxable_year the validity of petitioner’s underlying tax_liability is not properly at issue before this court 114_tc_604 on date petitioner through attorney jerry r abraham filed a response in opposition to respondent’s motion therein petitioner contends that respondent’s reliance on sec_6330 is erroneous for two reasons first the general statutory directive of sec_6330 is to allow an aggrieved taxpayer to raise any and all alternatives to collection which are appropriate in any given context second while sec_6330 does limit the scope challenges sic to the accuracy of a liability it does not do so when the taxpayer did not otherwise have an opportunity to dispute such tax_liability id on date the court issued its order and order to show cause the court’s order directed attorney jerry r abraham to show cause why the court should not conclude that he ie attorney jerry r abraham multiplied the proceedings unreasonably and vexatiously and why therefore the court should not require him pursuant to sec_6673 to pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of his conduct on date attorney jerry r abraham filed a response to order to show cause in it attorney jerry r abraham asserts that petitioner steadfastly continues to request an accurate re-determination of hi sec_2002 tax_liability and toward that end has sought this forum to request a re-open audit as an alternative to the full collection of a tax_liability which he knew to be inaccurate attorney jerry r abraham further asserts that a request for a re-open audit is a collection alternative and that a collection alternative is specifically identified by sec_6330 as an appropriate issue to be considered at a collection-related hearing attorney jerry r abraham then concludes as follows sec_6330 clearly limits the ability to challenge an underlying tax_liability as generated through a deficiency assessment however the statute sec_6330 also clearly provides that such limitation for challenge cannot apply when a taxpayer did not otherwise have an opportunity to dispute such tax_liability in the present action this petitioner was not afforded such an opportunity granted that this taxpayer availed himself of the full appeals process surrounding hi sec_2002 liability but he simply could not have been afforded any reasonable opportunity to challenge the assessment without further corroboration or evidence of his losses without this kind of evidence he could not have been afforded an effective opportunity to challenge the deficiency based on all the merits of his case a hearing on the court’s date order and order to show cause was held in washington d c on date having filed the aforementioned date response to order to show cause attorney jerry r abraham chose not to attend in person so did petitioner in contrast counsel for respondent did appear and argued in support of a finding that attorney jerry r abraham unreasonably and vexatiously multiplied proceedings and as a result should pay personally excess costs expenses and attorney’s fees pursuant to sec_6673 respondent’s motions counsel also introduced a declaration by respondent’s field counsel john w stevens of detroit michigan detailing the time spent a total of hours dealing with dkt no 3332-08l counsel requested that respondent be compensated at the rate of dollar_figure per hour following the aforementioned hearing the court issued an order dated date directing attorney jerry r abraham to file a response to the declaration from respondent’s field counsel attorney jerry r abraham complied with that order by filing a response on date in his response attorney jerry r abraham argues that respondent’s field counsel’s ten hour computation is disproportionate and inaccurate attorney jerry r abraham further argues that he ie attorney jerry r abraham pursued an accepted administrative strategy of audit_reconsideration which appeared to fall within the broad statutory mandate of internal_revenue_code ‘irc’ sec_6330 and that he acted neither vexatiously nor in bad faith discussion a respondent’s motion the record is clear that respondent sent petitioner a notice_of_deficiency for and that petitioner received it in sufficient time to file a petition for redetermination of deficiency with this court indeed petitioner timely filed such a petition thus petitioner had an opportunity to dispute his underlying tax_liability the fact that petitioner squandered that opportunity by failing to appear at trial and by consenting to the dismissal of the case is irrelevant in view of the foregoing sec_6330 bars petitioner from challenging the existence or amount of his underlying liability in the instant collection action this court so held in 114_tc_604 and has continued to so hold in an uninterrupted line of casesdollar_figure in short petitioner is statutorily barred from challenging the existence or amount of his underlying liability in the instant collection action the record is equally clear that petitioner did not and has not offered a collection alternative a collection alternative which may include the posting of a bond the substitution of other assets an installment_payment agreement or an offer-in- compromise see sec_6330 does not contemplate a challenge to the existence or amount of the underlying liability in the guise of a request for a re-open audit petitioner’s assertion to that effect the general statutory directive of sec_6330 is to allow an aggrieved taxpayer to raise any and insofar as sec_6330 is concerned we are not aware of a single case from any other federal court that is contrary to 114_tc_604 and its numerous progeny indeed petitioner cites no case from this or any other court in support of his position regarding sec_6330 all ‘alternatives to collection’ which are appropriate in any given context is nothing but sophistry because petitioner raised no issue other than his underlying liability and because petitioner is statutorily barred from raising that issue the court shall grant respondent’s motion for summary_judgment sec_6330 b order to show cause we turn now to the court’s order and order to show cause dated date we must first decide whether attorney jerry r abraham is liable under sec_6673 for excessive costs if we decide that attorney jerry r abraham is so liable then we must also decide the amount of his liability counsel’s liability for excessive costs sec_6673 provides as follows counsel’s liability for excessive costs -- whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct see estate of allison v commissioner tcmemo_2008_149 for the most recent case applying sec_6673 as a sanction against an attorney for a taxpayer see also rule b dollar_figure attorney jerry r abraham commenced and has prosecuted the instant collection action seeking only to challenge the existence or amount of petitioner’s underlying liability notwithstanding the clear statutory bar of sec_6330 attorney jerry r abraham has done so notwithstanding his knowledge that rule b deserves to be quoted thus in relevant part b effect of signature the signature of counsel or a party constitutes a certificate by the signer that the signer has read the pleading that to the best of the signer’s knowledge information and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good_faith argument for the extension modification or reversal of existing law and that it is not interposed for any improper purpose such as to harass or to cause unnecessary delay or needless increase in the cost of litigation the signature of counsel also constitutes a representation by counsel that counsel is authorized to represent the party or parties on whose behalf the pleading is filed if a pleading is signed in violation of this rule the court upon motion or upon its own initiative may impose upon the person who signed it a represented party or both an appropriate sanction which may include an order to pay to the other party or parties the amount of the reasonable expenses_incurred because of the filing of the pleading including reasonable counsel’s fees see gillespie v commissioner tcmemo_2007_202 affd on other issue sec_102 aftr 2d ustc par big_number 7th cir for a case in which we justified sanctions against a taxpayers’ attorney under both sec_6673 and rule b petitioner received the date notice_of_deficiency in sufficient time to file an action for redetermination with this court as demonstrated by the fact that he himself ie attorney jerry r abraham commenced and prosecuted the action for redetermination of deficiency at dkt no the fact that attorney jerry r abraham agreed to the granting of the respondent’s motion to dismiss for lack of prosecution and never even filed a motion for continuance in no way avoids the fact that attorney jerry r abraham himself commenced and prosecuted the action for redetermination and was therefore fully aware of that action further attorney jerry r abraham has cited no case from this or any other federal court that would even remotely justify given the clear statutory bar of sec_6330 the commencement and prosecution of the instant collection action that seeks only to challenge the existence or amount of the underlying liability the argument by attorney jerry r abraham suggesting that petitioner did not otherwise have an opportunity to dispute such tax_liability constitutes a reckless disregard of both fact and well-established law the argument by attorney jerry r abraham that appears to equate a challenge to the existence or amount of the underlying liability to a collection alternative is specious in our view litigation that is commenced and prosecuted without regard to sec_6330 is frivolous and we cannot imagine any purpose for such litigation other than to delay collection see infra note the present case does not involve a lay person untutored in the law rather it involves an attorney who is a member of the bar of this court practicing as he does before this court attorney jerry r abraham should possess knowledge of sec_6330 the statute that regulates pre-levy procedures and specifically subsection c b thereofdollar_figure that statute has been part of the internal_revenue_code since and has been the subject of numerous opinions of this court see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 114_tc_604 and its progeny in commencing the instant action attorney jerry r abraham has disrespected the clear bar of sec_6330 and he if attorney jerry r abraham wishes to impugn his level of competence then suffice it to say that he was expressly educated as to the bar of sec_6330 by respondent’s appeals settlement officer who in the attachment to the notice_of_determination told him that you are not able to raise the liability as an issue under cdp because you had a prior opportunity to do so attorney jerry r abraham has never contradicted the appeals settlement officer’s statement nor has attorney jerry r abraham ever contradicted the appeals settlement officer’s further statement that your poa agreed ie that attorney jerry r abraham agreed with the appeals settlement officer’s statement has done so without principled justificationdollar_figure in so doing we find that he acted not only recklessly but in bad faith in commencing and prosecuting the instant case see 119_tc_285 in sum attorney jerry r abraham has unreasonably and vexatiously multiplied the proceedings and should therefore pay personally the excess costs expenses and attorneys’ fees reasonably incurred by respondent because of his conduct sec_6673 amount of counsel’s liability we turn now to the amount that attorney jerry r abraham should pay this amount is a function of the time spent by respondent’s counsel and the rate at which counsel should be compensated see gillespie v commissioner aftr 2d ustc par big_number 7th cir a case in which the tax_court petition executed by the taxpayers’ attorney ignored sec_6330 and challenged the existence or amount of the underlying liability in its order the court_of_appeals cited sec_6330 and stated that the statute puts that subject how much the taxpayers owed off limits the court_of_appeals went on to state as follows the taxpayers’ lawyer comes close to conceding that the petition was frivolous and argues that counsel is entitled to file a petition in order to stall for time while trying to negotiate a settlement that effectively concedes an abuse of process there is no right to engage in frivolous_litigation in order to delay collection the record includes a declaration by respondent’s field counsel in detroit michigan detailing time spent by him in dealing with the instant case a total of hours other than hours to review requirements for filing a motion for summary_judgment we find the time spent reasonabledollar_figure in our view hours to review the petition and to file an answer to draft a motion for summary_judgment to attempt on more than one occasion to contact attorney jerry r abraham to ascertain petitioner’s position to revise the motion to review attorney jerry r abraham’s response in opposition to the motion to review the court’s date order and order to show cause to coordinate with other members of chief counsel’s office regarding that matter and provide them with documentation and to prepare the declaration is not disproportionate and inaccurate as alleged by attorney jerry r abrahamdollar_figure finally respondent’s request that attorney time be compensated at the rate of dollar_figure per hour is reasonable moreover that rate is consistent with other cases e g gillespie v commissioner tcmemo_2007_202 affd on other we emphasize that the declaration represents time spent by respondent’s field counsel in detroit michigan not included is time spent by any of counsel’s supervisors or by respondent’s other counsel or supervisors in preparing for and attending the hearing in washington d c that time has not been separately listed in any other declaration filed with the court we note that attorney jerry r abraham has not requested a hearing on this matter issue sec_102 aftr 2d ustc par big_number 7th cir see also takaba v commissioner supra pincite matthews v commissioner tcmemo_1995_577 affd without published opinion f 3rd 3d cir finally attorney jerry r abraham has not suggested that any specific lesser rate is more appropriate in sum the lodestar amount see 99_tc_533 for respondent’s counsel’s time is dollar_figure hrs x dollar_figure hr conclusion we shall enter an order and order and decision granting respondent’s motion for summary_judgment filed date deciding that respondent may proceed with collection for the taxable_year as determined in the notice_of_determination dated date upon which notice this case is based making our date order to show cause absolute and ordering attorney jerry r abraham to pay personally dollar_figure to the united_states as a penalty pursuant to sec_6673 an order and order and decision consistent with the foregoing shall be entered
